EXHIBIT 10.1

 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (this “ Agreement ”) is dated May 12, 2017,
and is entered into between Green Vision Biotechnology Corp., a corporation
incorporated in the State of Nevada, the United States, with an address of 1255
W. Rio Salado Parkway, Suite 215, Tempe, AZ, 85281 ( “Party A ”), and Lutu
International Biotechnology Limited, a limited company incorporated in the
Cayman Islands with a registered address of P.O. Box 31119 Grand Pavilion,
Hibiscus Way, 802 West Bay Road, Grand Cayman, KY1-1205 Cayman Islands (“ Party
B ”). Party A and Party B are hereunder collectively called “the Parties”.

  

RECITALS

 



(1)

Party A, a corporation incorporated in the State of Nevada, the United States,
has the expertise in the business of agricultural biotechnologies;



 



(2)

Party B, a limited company incorporated in the Cayman Islands, directly controls
it subsidiaries to engage in manufacture, processing and sales of
bio-fertilizers in the PRC. (the “Business”);



 



(3)

The Parties desire that Party A provide technology consulting services and
relevant services to Party B;



 



(4)

The Parties are entering into this Agreement to set forth the terms and
conditions under which Party A shall provide consulting services to Party B.



 

NOW THEREFORE, the Parties agree as follows:

 

1. DEFINITIONS

 

1.1 In this Agreement the following terms shall have the following meanings:

 

“ Affiliate ,” with respect to any Person, shall mean any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether ownership of securities or partnership or other
ownership interests, by contract or otherwise);

 



  1

   



 

“ Consulting Services Fee ” shall be as defined in Clause 3.1;

 

“Hong Kong” shall mean the Hong Kong Special Administrative Region of the
People’s Republic of China.

 

“ Indebtedness ” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money for the deferred purchase price of property or services, (ii)
the face amount of all letters of credit issued for the amount of such Person
and all drafts drawn thereunder, (iii) all liabilities secured by any Lien on
any property owned by such person, whether or not such liabilities have been
assumed by such Person, (iv) the aggregate amount required to be capitalized
under leases under which such Person is the lessee and (v) all contingent
obligations (including, without limitation, all guarantees to third parties) of
such Person;

 

“ Lien ” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including. without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing);

 

“ Person ” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, trust, unincorporated organization,
entity or other organization or any government body;

 

“ PRC ” means the People’s Republic of China;

 

“ Services ” means the services to be provided under the Agreement by Party A to
Party B, as more specifically described in Clause 2.

 

1.2 The headings in this Agreement shall not affect the interpretation of this
Agreement.In this Agreement a reference to a Clause, unless the context
otherwise requires, is a reference to a clause of this Agreement.

 

2. RETENTION AND SCOPE OF SERVICES

 

2.1 Party B hereby agrees to retain the services of Party A, and Party A accepts
such appointment, to provide to Party B services in relation to the current and
proposed operations of Party B and its subsidiaries’ business in the PRC and in
Hong Kong upon the terms and conditions of this Agreement. The services subject
to this Agreement shall include, without limitation:

 



  2

   



 

(a) General Business Operation. Advice and assistance relating to the
development of technology and the provision of consultancy services,
particularly relating to the technology of bio-fertilizers production.

 

(b) Human Resources.

 



 

 

(i) Provision of advice and assistance in relation to the staffing of Party B
and it subsidiaries, including assistance in the recruitment, employment and
secondment of management personnel, administrative personnel and staff of Party
B and its subsidiaries;

 

 

 

 

 

 

(ii) Training of management, staff and administrative personnel;

 

 

 

 

 

 

(iii) Provision of assistance in the development of sound payroll administrative
controls in Party B and its subsidiaries;

 

 

 

 

 

 

(iv) Provision of advice and assistance in the relocation of management and
staff of Party B and its subsidiaries;



 

(c) Research and Development

 



 

 

(i) Provision of advice and assistance in relation to Party B and its
subsidiaries’ research and development;

 

 

 

 

 

 

(ii) Provision of advice and assistance in business growth and development; and



 

(d) Other. Such other advice and assistance as may be agreed upon by the
Parties.

 

2.2 Exclusive Services Provider. During the term of this Agreement, Party A
shall be the exclusive provider of the Services. Party B shall not seek or
accept similar services from other providers unless the prior written approval
is obtained from Party A.

 

2.3 Intellectual Properties Related to the Services. Party A shall own all
intellectual property rights developed or discovered through research and
development, in the course of providing the Services, or derived from the
provision of the Services. Such intellectual property rights shall include
patents, trademarks, trade names, copyrights, patent application rights,
copyright and trademark application rights, research and technical documents and
materials, and other related intellectual property rights including the right to
license or transfer such intellectual properties. If Party B and its
subsidiaries must utilize any intellectual property, Party A agrees to grant an
appropriate license to Party B and its subsidiaries on terms and conditions to
be set forth in a separate agreement.

 



  3

   



 

3. PAYMENT

 

3.1 General.

 

(a) In consideration of the Services provided by Party A, Party B shall pay to
Party A during the term of this Agreement a consulting services fee (the
“Consulting Services Fee”) each financial year (or any such time period agreed
by Party A and Party B), equal to all of its net profits for such financial year
based on the annual audited accounts provided under Clause 5.1.2 below. Such
annual payment shall be made within 15 days after receipt by Party A of the
financial statements referenced above.

 

(b) Party B will permit, from time to time during regular business hours as
reasonably requested by Party A, Party A or its agents or representatives
(including independent public accountants, which may be Party A’s independent
public accountants), (i) to conduct periodic audits of books and records of
Party B, (ii) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of Party B (iii) to visit the offices and
properties of Party B for the purpose of examining such materials described in
clause (ii) above, and (iv) to discuss matters relating to the performance by
Party B hereunder with any of the officers or employees of Party B having
knowledge of such matters. Party A may exercise the audit rights provided in the
preceding sentence at any time, provided that Party A provides ten days written
notice to Party B specifying the scope, purpose and duration of such audit. All
such audits shall be conducted in such a manner as not to interfere with Party
B’s normal operations.

 

3.2 Party B shall not be entitled to set off any amount it may claim is owed to
it by Party A against any Consulting Services Fee payable by Party B to Party A
unless Party B first obtains Party A’s written consent.

 

3.3 The Consulting Services Fee shall be paid into the account or accounts as
may be specified in writing from time to time by Party A.

 



  4

   



 

3.4 Should Party B fail to pay all or any part of the Consulting Service’s Fee
due to Party A under this Clause 3 within the time limits stipulated, Party B
shall pay to Party A interest on the amount overdue based on the three (3) month
lending rate for RMB announced by the Bank of China on the relevant due date.

  

3.5 All payments to be made by Party B hereunder shall be made free and clear of
and without deduction for or on account of tax, unless Party B is required to
make such payment subject to the deduction or withholding of tax.

 

4. FURTHER TERMS OF COOPERATION

 

4.1 All business revenue of Party B and it subsidiaries shall be directed in
full by Party B into a bank account nominated by Party A.

 

5. UNDERTAKINGS OF PARTY B

 

Party B hereby agrees that, during the term of the Agreement:

 

5.1 Information Covenants. Party B will furnish to Party A:

 

5.1.1 Quarterly Reports. As soon as available and in any event within forty-five
(45) days after each Quarterly Date (as defined below), unaudited consolidated
and consolidating statements of income, retained earnings and changes in
financial position of Party B and its subsidiaries, if any, for such quarterly
period and for the period from the beginning of the relevant fiscal year to such
Quarterly Date and the related consolidated and consolidating balance sheets as
at the end of such quarterly period, setting forth in each case actual versus
budgeted comparisons and in comparative form the corresponding consolidated and
consolidating figures for the corresponding period in the preceding fiscal year,
accompanied by a certificate of the chief financial officer of the Party B,
which certificate shall state that said financial statements fairly present the
consolidated and consolidating financial condition and results of operations, as
the case may be, of Party B and its subsidiaries, if any, in accordance with the
U.S. generally accepted accounting principles applied on a consistent basis as
at the end of, and for, such period (subject to normal year-end audit
adjustments and the preparation of notes for the audited financial statements);
for purposes of this Agreement, “a Quarterly Date” shall mean the last day of
March, June, September and December in each year, the first of which shall be
the first such day following the date of this Agreement; provided that if any
such day is not a business day in the Cayman Islands, then such Quarterly Date
shall be the next succeeding business day in the Cayman Islands.

 



  5

   



 

5.1.2 Annual Audited Accounts. Within three (3) months after the end of the
financial year, the annual audited accounts of Party B to which they relate
(setting forth in each case in comparative form the corresponding figures for
the preceding financial year), in each case prepared in accordance with, among
others, the Cayman Islands generally accepted accounting principles,
consistently applied.

 

5.1.3 Notice of Litigation. Promptly, and in any event within one (1) business
day after an officer of Party B obtains knowledge thereof, notice of (i) any
litigation or governmental proceeding pending against Party B which could
materially adversely affect the business, operations, property, assets,
condition (financial or otherwise) or prospects of Party B and (ii) any other
event which is likely to materially adversely affect the business, operations,
property, assets, condition (financial or otherwise) or prospects of Party B.

 

5.1.4 Other Information. From time to time, such other information or documents
(financial or otherwise) as Party A may reasonably request.

 

5.2 Books, Records and Inspections. Party B will keep proper books of record and
account in which full, true and correct entries in conformity with generally
accepted accounting principles in the PRC and Hong Kong (as applicable) and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. Party B will permit officers and designated
representatives of Party A to visit and inspect, under guidance of officers of
Party B, any of the properties of Party B, and to examine the books of record
and account of Party B and discuss the affairs, finances and accounts of Party B
with, and be advised as to the same by, its and their officers, all at such
reasonable times and intervals and to such reasonable extent as Party A may
request.

 



  6

   



 

5.3 Corporate Franchises. Party B will do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and its
material rights, franchises and licenses.

 

5.4 Compliance with Statutes, etc. . Party B will comply and will cause it
subsidiaries to comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, in respect
of the conduct of its business and the ownership of its property, including
without limitation maintenance of valid and proper government approvals and
licenses necessary to provide the services, except that such noncompliance could
not, in the aggregate, have a material adverse effect on the business,
operations, property, assets, condition (financial or otherwise) or prospects of
Party B.

 

6. NEGATIVE COVENANTS

 

Party B covenants and agrees that, during the term of this Agreement, without
the prior written consent of Party A.

 

6.1 Equity. Party B will not issue, purchase or redeem any equity or debt
securities of Party B.

 

6.2 Liens. Party B will not create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of Party B whether now owned or hereafter acquired, provided that
the provisions of this Clause 6.2 shall not prevent the creation, incurrence,
assumption or existence of:

 

6.2.1 Liens for taxes not yet due, or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established; and

 

6.2.2 Liens in respect of property or assets of Party B imposed by law, which
were incurred in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of Party B or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien.

 



  7

   



 

6.3 Consolidation, Merger, Sale of Assets, etc. Party B will not wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person, except that (i) Party B may make sales of inventory in
the ordinary course of business and (ii) Party B may, in the ordinary course of
business, sell equipment which is uneconomic or obsolete.

 

6.4 Dividends. Party B will not declare or pay any dividends, or return any
capital, to its shareholders or authorize or make any other distribution,
payment or delivery of property or cash to its shareholders as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for a
consideration, any shares of any class of its capital stock now or hereafter
outstanding (or any options or warrants issued by Party B with respect to its
capital stock), or set aside any funds for any of the foregoing purposes.

 

6.5 Leases. Party B will not permit the aggregate payments (including, without
limitation, any property taxes paid as additional rent or lease payments) by
Party B under agreements to rent or lease any real or personal property to
exceed US$1 million in any fiscal year of Party B.

 

6.6 Indebtedness. Party B will not contract, create, incur, assume or suffer to
exist any indebtedness, except accrued expenses and current trade accounts
payable incurred in the ordinary course of business, and obligations under trade
letters of credit incurred by Party B in the ordinary course of business, which
are to be repaid in full not more than one (1) year after the date on which such
indebtedness is originally incurred to finance the purchase of goods by Party B.

 

6.7 Advances, Investment and Loans. Party B will not lend money or credit or
make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, except that Party B may acquire and hold receivables owing to
it, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with Customary trade terms.

 

6.8 Transactions with Affiliates. Party B will not enter into any transaction or
series of related transactions, whether or not in the ordinary course of
business, with any Affiliate of Party B, other than on terms and conditions
substantially as favorable to Party B as would be obtainable by Party B at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate and with the prior written consent of Party A.

 



  8

   



 

6.9 Capital Expenditures. Party B will not make any expenditure for fixed or
capital assets (including, without limitation, expenditures for maintenance and
repairs which are capitalized in accordance with generally accepted accounting
principles in the PRC and Hong Kong (as applicable) and capitalized lease
obligations) exceeding US$1 million during any yearly period unless Party B
first obtains Party A’s written consent.

 

6.10 Modifications to Debt Arrangements, Agreements or Articles of Association.
Party B will not (i) make any voluntary or optional payment or prepayment on or
redemption or acquisition for value of (including, without limitation, by way of
depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due) any Existing Indebtedness or (ii) amend or
modify, or permit the amendment or modification of, any provision of any
Existing Indebtedness or of any agreement (including, without limitation, any
purchase agreement, indenture, loan agreement or security agreement) relating to
any of the foregoing or (iii) amend, modify or change its Articles of
Association or Business License, or any agreement entered into by it, with
respect to its capital stock, or enter into any new agreement with respect to
its capital stock.

 

6.11 Line of Business. Party B and its subsidiaries will not engage (directly or
indirectly) in any business other than those types of business prescribed within
the business scope of Party B and its subsidiaries’ business license except with
the prior written consent of Party A.

 

7. TERM AND TERMINATION

 

7.1 This Agreement shall take effect on the date of execution of this Agreement
and shall remain in full force and effect for a period of five (5) years unless
terminated pursuant to Clause 7.2.

 

7.2 This Agreement may be terminated:

 

7.2.1 by either Party giving written notice to the other Party if the other
Party has committed a material breach of this Agreement (including but not
limited to the failure by Party B to pay the Consulting Services Fee) and such
breach, if capable of remedy, has not been so remedied within, in the case of
breach of a non-financial obligation, 14 days, following receipt of such written
notice;

 

7.2.2 either Party giving written notice to the other Party if the other Party
becomes bankrupt or insolvent or is the subject of proceedings or arrangements
for liquidation or dissolution or ceases to carry on business or becomes unable
to pay its debts as they come due;

 

7.2.3 by election of Party A with or without reason.

 



  9

   



 

7.3 Any Party electing properly to terminate this Agreement pursuant to Clause
7.2 shall have no liability to the other Party for indemnity, compensation or
damages arising solely from the exercise of such right. The expiration or
termination of this Agreement shall not affect the continuing liability of Party
B to pay any Consulting Services Fees already accrued or due and payable to
Party A. Upon expiration or termination of this Agreement, all amounts then due
and unpaid to Party A by Party B hereunder, as well as all other amounts accrued
but not yet payable to Party A by Party B, shall forthwith become due and
payable by Party B to Party A.

 

8. PARTY A’S REMEDY UPON PARTY B’S BREACH

 

In addition to the remedies provided elsewhere under this Agreement, Party A
shall be entitled to remedies permitted under Cayman laws, including without
limitation compensation for any direct and indirect losses arising from the
breach and legal fees incurred to recover losses from such breach.

 

9. AGENCY

 

The Parties are independent contractors, and nothing in this Agreement shall be
construed to constitute either Party to be the agent, partner, legal
representative, attorney or employee of the other for any purpose whatsoever.
Neither Party shall have the power or authority to bind the other except as
specifically set out in this Agreement.

 

10. GOVERNING LAW AND JURISDICTION

 

10.1 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Hong Kong.

 

10.2 Dispute Resolution. In the event of any dispute, claim, question, or
disagreement arising from or relating to this agreement or the breach thereof,
the parties hereto shall use their best efforts to settle the dispute, claim,
question, or disagreement. To this effect, they shall consult and negotiate with
each other in good faith and, recognizing their mutual interests, attempt to
reach a just and equitable solution satisfactory to both parties. Any dispute,
controversy, difference or claim arising out of or relating to this contract,
including the existence, validity, interpretation, performance, breach or
termination thereof or any dispute regarding non-contractual obligations arising
out of or relating to it shall be referred to and finally resolved by
arbitration administered by the Hong Kong International Arbitration Centre
(HKIAC) under the HKIAC Administered Arbitration Rules in force when the notice
of arbitration is submitted. The law of this arbitration clause shall be Hong
Kong law. The seat of arbitration shall be Hong Kong.

 



  10

   



 

10.3 Cooperation; Disclosure. Each Party shall cooperate with the other Party in
making full disclosure of and providing complete access to all information and
documents requested by the other Party in connection with such proceedings,
subject only to any confidentiality obligations binding on such Parties.

 

10.4 Jurisdiction. Judgment upon the award rendered by the arbitration may be
entered into by any court having jurisdiction, or application may be made to
such court for a judicial recognition of the award or any order of enforcement
thereof.

 

10.5 Continuing Obligations. During the period when a dispute is being resolved,
the Parties shall in all other respects continue their implementation of this
Agreement.

 

11. ASSIGNMENT

 

No part of this Agreement shall be assigned or transferred by either Party
without the prior written consent of the other Party. Any such assignment or
transfer shall be void. Party A, however, may assign its rights and obligations
hereunder to an Affiliate.

 

12. NOTICES

 

Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and Chinese and delivered personally
or sent by registered mail or postage prepaid mail or by a recognized courier
service or by facsimile transmission to the address of relevant each party or
both parties set forth below or other address of the party or of the other
addressees specified by such party from time to time. The date when the notice
is deemed to be duly served shall be determined as the follows: (a) a notice
delivered personally is deemed duly served upon the delivery; (b) a notice sent
by mail is deemed duly served the tenth (10 th ) day after the date when the air
registered mail with postage prepaid has been sent out (as is shown on the
postmark), or the fourth (4 th ) day after the delivery date to the
internationally recognized courier service agency; and (c) a notice sent by
facsimile transmission is deemed duly served upon the receipt time as is shown
on the transmission confirmation of relevant documents.

 



  11

   



 



Party A

Green Vision Biotechnology Corp.

Address: 1255 W. Rio Salado Pkwy, Suite 215, Tempe, AZ 85281

Attn: W. Scott Lawler

Fax: (480) 830-2717

 

Party B:

Lutu International Biotechnology Limited

Address: Rooms 1505-06, the Center, 99 Queen’s Road Central, Hong Kong

Attn: Leung Kwong Tak

Fax:

Tel:



 

13. GENERAL

 

13.1 The failure to exercise or delay in exercising a right or remedy under this
Agreement shall not constitute a waiver of the right or remedy or waiver of any
other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.

 

13.2 Should any clause or any part of any clause contained in this Agreement be
declared invalid or unenforceable for any reason whatsoever, all other clauses
or parts of clauses contained in this Agreement shall remain in full force and
effect.

 

13.3 This Agreement constitutes the entire agreement between the Parties
relating to the subject matter of this Agreement and supersedes all previous
agreements.

 

13.4 No amendment or variation of this Agreement shall be valid unless it is in
writing and signed by or on behalf of each of the Parties.

 

13.5 This Agreement shall be executed in two (2) duplicate originals in English.
Each Party has received one (1) duplicate original, and all originals shall be
equally valid.

 





  12

   



 

IN WITNESS WHEREOF both parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.

 

 



PARTY A:

 

Green Vision Biotechnology Corp.

 

Legal/Authorized Representative:

/s/ Ma Wai Kin

Name:

Ma Wai Kin

Title:

President

PARTY B:

 

Lutu International Biotechnology Limited

 

Legal/Authorized Representative:

/s/ Leung Kwong Tak

Name:

LEUNG Kwong Tak

Title:

Director



 

 

 



13



 